UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08025 Self Storage Group,Inc. (Exact name of registrant as specified in charter) 11 Hanover Square, 12th Floor, New York, NY (Address of principal executive offices) (Zip code) John F. Ramirez, Esq. Self Storage Group, Inc. 11 Hanover Square, 12th Floor New York, NY 10005 Registrant's telephone number, including area code: 1-212-785-0900 Date of fiscal year end: 12/31 Date of reporting period: 07/01/2013 - 06/30/2014 Item 1. Proxy Voting Record The information contained herein discloses the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote; and (i) Whether the registrant cast its vote for or against management. Self Storage Group, Inc. CUBESMART Ticker: CUBE Security ID: 229663109 Meeting Date: MAY 28, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William M. For For Management Diefenderfer, III 1.2 Elect Director Piero Bussani For For Management 1.3 Elect Director Christopher P. Marr For For Management 1.4 Elect Director Marianne M. Keler For For Management 1.5 Elect Director Deborah R. Salzberg For For Management 1.6 Elect Director John F. Remondi For For Management 1.7 Elect Director Jeffrey F. Rogatz For For Management 1.8 Elect Director John W. Fain For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EXTRA SPACE STORAGE INC. Ticker: EXR Security ID: 30225T102 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth M. Woolley For For Management 1.2 Elect Director Spencer F. Kirk For For Management 1.3 Elect Director Karl Haas For For Management 1.4 Elect Director Joseph D. Margolis For For Management 1.5 Elect Director Diane Olmstead For For Management 1.6 Elect Director Roger B. Porter For For Management 1.7 Elect Director K. Fred Skousen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation KILROY REALTY CORPORATION Ticker: KRC Security ID: 49427F108 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John B. Kilroy, Jr. For For Management 1.2 Elect Director Edward F. Brennan For For Management 1.3 Elect Director Scott S. Ingraham For For Management 1.4 Elect Director Dale F. Kinsella For For Management 1.5 Elect Director Peter B. Stoneberg For For Management 1.6 Elect Director Gary R. Stevenson For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Ratify Auditors For For Management 6 Adopt Proxy Access Right Against For Shareholder KIMCO REALTY CORPORATION Ticker: KIM Security ID: 49446R109 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Milton Cooper For For Management 1.2 Elect Director Phillip E. Coviello For For Management 1.3 Elect Director Richard G. Dooley For For Management 1.4 Elect Director Joe Grills For For Management 1.5 Elect Director David B. Henry For For Management 1.6 Elect Director F. Patrick Hughes For For Management 1.7 Elect Director Frank Lourenso For For Management 1.8 Elect Director Colombe M. Nicholas For For Management 1.9 Elect Director Richard B. Saltzman For For Management 2 Reduce Supermajority Vote Requirement For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management PUBLIC STORAGE Ticker: PSA Security ID: 74460D109 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald L. Havner, Jr. For For Management 1.2 Elect Director Tamara Hughes Gustavson For For Management 1.3 Elect Director Uri P. Harkham For For Management 1.4 Elect Director B. Wayne Hughes, Jr. For For Management 1.5 Elect Director Avedick B. Poladian For For Management 1.6 Elect Director Gary E. Pruitt For For Management 1.7 Elect Director Ronald P. Spogli For For Management 1.8 Elect Director Daniel C. Staton For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SIMON PROPERTY GROUP, INC. Ticker: SPG Security ID: 828806109 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Melvyn E. Bergstein For For Management 1.2 Elect Director Larry C. Glasscock For For Management 1.3 Elect Director Karen N. Horn For For Management 1.4 Elect Director Allan Hubbard For For Management 1.5 Elect Director Reuben S. Leibowitz For For Management 1.6 Elect Director Daniel C. Smith For For Management 1.7 Elect Director J. Albert Smith, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management SOVRAN SELF STORAGE, INC. Ticker: SSS Security ID: 84610H108 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Attea For For Management 1.2 Elect Director Kenneth F. Myszka For For Management 1.3 Elect Director Anthony P. Gammie For For Management 1.4 Elect Director Charles E. Lannon For For Management 1.5 Elect Director James R. Boldt For For Management 1.6 Elect Director Stephen R. Rusmisel For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Self Storage Group, Inc. By: /s/Mark C. Winmill Mark C. Winmill, Chief Executive Officer Date: August12, 2014
